COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


HERITAGE ELECTRICAL CORPORATION
AND
FEDERATED MUTUAL INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 2475-97-2                           PER CURIAM
                                                  MARCH 10, 1998
CHRISTOPHER MILES LAINE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Robert M. McAdam; David W. Hearn; Wooten &
            Hart, on briefs), for appellants.

            (William R. Keown; Beddow, Marley &
            Associates, on brief), for appellee.



     Heritage Electrical Corporation and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission erred in finding that Christopher Miles Laine proved

that (1) he sustained an injury by accident arising out of and in

the course of his employment on June 24, 1995; and (2) his

disability after June 24, 1995 was causally related to the June

24, 1995 injury by accident.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                     I.   Injury by Accident

     In affirming the deputy commissioner's finding that Laine

suffered an injury by accident on June 24, 1995, the commission

found as follows:
          [Laine] has testified to two events which
          resulted in hip pain going down into his leg.
           He has stated that he assumed that the
          activity of climbing down from the ceiling
          onto the ladder was the cause of his problem
          and, as a result, initially filed his claim
          based on that activity. In spite of this,
          the evidence does support the finding by the
          Deputy Commissioner that [Laine] sustained an
          injury by accident on June 24, 1995. The act
          of lifting the roll of wire and immediately
          experiencing the onset of symptoms
          constitutes an accident. There is
          corroborating evidence of this occurrence.
          [Robert] Perrot testified that [Laine] told
          him on that evening "that his butt was
          hurting." In a telephone conversation on
          July 5, 1995, he gave information for the
          employer to complete the First Report of
          Accident, which information was consistent
          with the accident on June 24, 1995. Although
          there is some disparity as to details, the
          June 24 accident history is generally
          consistent with the history given to Dr.
          [David L.] Hudson who initially evaluated
          [Laine]. That history refers to lifting and
          stocking at work. While the time frame of
          that history is consistent with the ladder
          occurrence, the description is more
          consistent with the lifting incident on June
          24, 1995. These imprecise histories were
          given at times when [Laine] would not be
          focusing on precision for legal reasons, but
          would be more concerned with his general
          perception of what was going on between
          activities and physical complaints.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury
was an identifiable incident or sudden precipitating event and



                                2
that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385

S.E.2d 858, 865 (1989).      "In determining whether credible

evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."         Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   "The fact that there is contrary evidence in the record

is of no consequence if there is credible evidence to support the

commission's finding."       Id.

     In rendering its decision, the commission considered the

various medical histories, Laine's testimony, his statements to

employer, and the testimony of his co-workers.        The commission

resolved any inconsistencies in this evidence in favor of Laine.

Laine's testimony, which is corroborated by contemporaneous

medical reports and Laine's statements to Perrot and the

employer, provides credible evidence to support the commission's

finding that he proved an identifiable incident.        Laine's

testimony and the medical evidence proved that the June 24, 1995

incident caused a sudden mechanical change in his body.        The

commission so found.    Thus, those findings are conclusive on this

appeal.   See James v. Capitol Steel Constr. Co., 8 Va. App. 512,

515, 382 S.E.2d 487, 488 (1989).         Those findings are sufficient

to prove an injury by accident arising out of employment.

                       II.    Causation/Disability




                                     3
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).

     In holding that the evidence proved a causal relationship

between the accident of June 24, 1995 and Laine's disability, the

commission found as follows:
          At the time of the first medical treatment,
          Dr. Hudson received the lifting history.
          Sciatica was diagnosed. There is no history
          of prior back problems. Dr. Hudson felt that
          there was possibly nerve root impingement
          which would be secondary to a bulging disc.
          On July 3, 1995, he referred [Laine] to an
          orthopedic specialist for severe sciatica,
          listing an injury date of June 27, 1995.
          This was based on the lifting history. When
          the record is considered in its entirety, it
          is evident that [Laine's] condition commenced
          after the lifting incident on June 24, 1995.
           The medical finding of sciatica and the more
          refined diagnosis of a herniated disc are
          consistent with that accident description and
          the medical treatment. The medical evidence
          in conjunction with the claimant's testimony
          is sufficient to establish causation.


     Dr. Hudson's medical records and Laine's testimony provide

credible evidence to support the commission's findings.   Based

upon the totality of the medical records and Laine's testimony,

the commission could reasonably infer that Laine's disability was

caused by the June 24, 1995 injury by accident.   "If there is



                                 4
evidence, or reasonable inferences can be drawn from the

evidence, to support the Commission's findings, they will not be

disturbed on review, even though there is evidence in the record

to support a contrary finding."       Morris v. Badger Powhatan/Figgie

Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876, 877 (1986).

     For the reasons stated, we affirm the commission's decision.

                                                            Affirmed.




                                  5